FILED
                            NOT FOR PUBLICATION                             JAN 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10031
                                                 No. 11-10032
               Plaintiff - Appellee,
                                                 D.C. No. 1:10-cr-00539-JMS
ANTHONY HOWARD RANSOM, a.k.a.                    D.C. No. 1:10-cr-00102-JMS
Anthony Paul King, a.k.a. Tony,

               Defendant - Appellant.            MEMORANDUM *



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, Anthony Howard Ransom appeals from his

guilty-plea convictions and 144-month sentence for structuring financial

transactions, in violation of 31 U.S.C. § 5324(a)(3), and attempted distribution of

one kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Ransom’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Ransom with

the opportunity to file a pro se supplemental brief. No pro se supplemental brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief as to the defendant’s

convictions. We dismiss the appeal of the sentence in light of the valid appeal

waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The convictions are AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                    11-10031